Citation Nr: 1310371	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  08-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertensive heart disease with atrial fibrillation.


REPRESENTATION

Veteran represented by:	Sheila M. G. Mitchell, Agent


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1976 to August 1985; from November 1990 to May 1991; and from April 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran cancelled his request for a Central Office hearing.  In January 2012, the Board remanded the case for additional development.  It now returns for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they do not contain any additional evidence relevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to attempt to obtain potentially relevant VA treatment records.  

The Veteran has not identified any treatment for obstructive sleep apnea at any VA facilities.  However, the claims file contains a letter dated July 2011, signed by Dr. M.B., from the VA Medical Center (VAMC).  It states that the Veteran had been seen in the sleep clinic at the Washington, D.C. VAMC.  He also states that the Veteran has been diagnosed with sleep apnea and will be starting on CPAP 

treatment.  He concludes that the Veteran's sleep apnea by history "goes back for many years" and that he believes it was as likely as not present while the Veteran was on active duty.  

There are no VA treatment records in the claims file relevant to sleep apnea.  As the 2011 statement from Dr. M.B. suggests the Veteran has, in fact, been seen in the sleep clinic, the Board finds that the claim must be remanded in order to attempt to obtain relevant records from the Washington, D.C. VAMC.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA sleep clinic treatment records from the Washington, D.C. VAMC dated since March 2005, and any other relevant VA treatment records from that facility which address his sleep apnea dated since September 2009.  If there are no relevant records to obtain, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After completing the above to the extent possible, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


